DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on 1/25/2021 is acknowledged.  The traversal is on the ground(s) that independent claims 1 and 11 share similar limitations and therefore no burden exists.  This is not found persuasive because as previously set forth in the original restriction requirement, mailed 11/25/2020, claims 1 and 11 are both included in Group I. Applicant has not presented any arguments as to why the restriction between Groups I and II is improper. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Revirand et al (US 2017/0162838).
	Regarding claim 1, Revirand teaches a lithium ion battery cell having an electrolyte separator between an anode and a cathode layer. A package is designed to contain the cell with leak tightness (0006). The battery is taught to be wound (0026) and the casing is taught to be cylindrical (0027). The housing has a lid through which a feedthrough is realized (0067). The feedthrough is shown in figure 7 to form a terminal 1 of the battery. The feedthrough 1 comprises two pins 2 passing through an orifice 32 and fixed to its inside by means of a seal of insulating glass frit 5 (0095-0096). The feedthrough is produced to form a metallic inner portion, an isolating outer portion, and the pins penetrating the insulating layer (0070-0078, claims 1, 4, and 5). Figure 4 shows a collar to achieve leak tightness of the lid (0042 and figure 4). The collar is considered to be the instantly claimed overmold portion. The pin forms a terminal of the battery (0066). 
	Regarding claim 2, Revirand teaches the lid to be welded to the housing at their periphery (0036). The lid is considered to be the outer sidewall of the annular chamber.
	Regarding claim 3, Revirand shows in figured 7 and 8, a metallic sheet 7 is welded to the pins 2 near the opening (0096-0097). The metal sheet is welded to at least one end of the pin, the welded sheet forms part of the current collector (0063). The metallic sheet is considered to be the instantly claimed tab.

Regarding claim 7, Revirand teaches the lid to be welded to the housing at their periphery (0036). The lid is considered to be the outer sidewall of the annular chamber.
Regarding claim 8, Revirand teaches a lithium ion battery cell having an electrolyte separator between an anode and a cathode layer. A package is designed to contain the cell with leak tightness (0006). The battery is taught to be wound (0026) and the casing is taught to be cylindrical (0027). The housing has a lid through which a feedthrough is realized (0067). The feedthrough is shown in figure 7 to form a terminal 1 of the battery. The feedthrough 1 comprises two pins 2 passing through an orifice 32 and fixed to its inside by means of a seal of insulating glass frit 5 (0095-0096). The feedthrough is produced to form a metallic inner portion, an isolating outer portion, and the pins penetrating the insulating layer (0070-0078, claims 1, 4, and 5). Figure 4 shows 
Regarding claim 9, Revirand teaches the lid to be welded to the housing at their periphery (0036). The lid is considered to be the outer sidewall of the annular chamber.
Regarding claim 10, Revirand teaches the metallic housing is made of stainless steel (0021). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revirand et al (US 2017/0162838).
Regarding claim 4, Revirand shows in figured 7 and 8, a metallic sheet 7 is welded to the pins 2 near the opening (0096-0097). The metal sheet is welded to at least one end of the pin, the welded sheet forms part of the current collector (0063). The metallic sheet is considered to be the instantly claimed tab. The glass frit 5 is shown to prevent contact of the metal sheet 7 and the channel (figures 7 and 8).
Revirand does not explicitly teach the metallic sheet to have a fold.

Regarding claim 5, Revirand shows in Figure 4, a collar to achieve leak tightness of the lid (0042 and figure 4).
Revirand does not explicitly teach the overmolded collar to extend beyond the folded metallic sheet.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to extend the diameter of the overmolded collar beyond the folded metallic sheet in order to achieve leak tightness of the lid as taught by Revirand.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revirand et al (US 2017/0162838) as applied to claim 8 above, and further in view of Heller (EP 1620907).
Regarding claim 11, Revirand teaches the feedthrough as discussed above.
Revirand teaches the pins to be made of aluminum (0065).
Revirand does not teach the pins to be made of molybdenum. 
Heller teaches a process for manufacturing feedthroughs for electrochemical cells (0001). The feedthrough consists of an annular structure that comprises a metallic conductive inner part and a surrounding isolating layer consisting of glass (claims 1-2 and 0012). The feedthrough pin is overmolded and the ferrule is welded into the battery cover (0012 and 0037). The pin is taught to be molybdenum (0027).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to utilize the molybdenum pin of Heller as the pin of Revirand in order to lower the electric resistance, and also through routine optimization without undue experimentation and with a reasonable expectation of success given that molybdenum is known in the art to be used for electrically conductive pins. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838.  The examiner can normally be reached on Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A. SLIFKA/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        March 2, 2021